Citation Nr: 0604096	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  94-44 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for hypertension with chest pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had over twenty years of active military service, 
ending with his retirement in July 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of June 1993 
by the Montgomery, Alabama, regional office (RO) which, in 
pertinent part, granted service connection for hypertension, 
and assigned a 10 percent initial rating.  The Board 
confirmed that rating in a decision of October 2000.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an order issued 
in October 2003, the Court vacated the Board's decision and 
remanded the case for additional development.  The veteran 
subsequently appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  The Federal 
Circuit issued an order in June 2004 which vacated the lower 
Court's order of October 2003, and remanded the case to the 
Court of Appeals for Veterans Claims for further action.  
That Court then issued a new order in May 2005 which again 
vacated the Board's October 2000 decision and remanded the 
matter to the Board for further adjudication.  

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified before a Member of the Board at a 
hearing held at the RO in July 2000.  Unfortunately, that 
Board Member has since retired.  The Board wrote to the 
veteran to inquire as to whether he desired another hearing 
by a Veterans Law Judge.  The veteran responded in January 
2006 by stating that he wanted to attend a travel board 
hearing before a Veterans Law Judge at the RO in Montgomery, 
Alabama.  

This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.700, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


